Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-12, 14-16 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	New amendment discloses that “an olive-shaped part” reduces the free passage to increase flow rate. It is unclear if the olive-shape refers to an ellipsoid shape or just a shape that has a hole such as a pitted olive. Figure 8 refers to an olive-shaped element (52) but does not provide conveyance of the definition; the shape does not appear ellipsoid, like and olive.

    PNG
    media_image1.png
    441
    500
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    441
    500
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 7-12, 14-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chartrel et al. (WO2012/090151 A2; Chartrel) in view of Heusser (US 2003/0179648; Heusser), Schultz (US 4,756,625; Schultz) and Ickinger (WO2005/053826; Ickinger)
Chartrel discloses a pressure sensitive adhesive composition that comprises 20 to 85 % silylated polymer, 15 to 80 % tackifying resin and 0.01 to 3 %  crosslinking  catalyst that is formed by combining the tackifying resin and silylated polymer and mixing with heating, and then adding the catalyst. p.14, ll.1-6; p.17, l. 1- p.19 l.6. The composition is then applied to a substrate by a nozzle. p.17, l.35.
Chartrel discloses that the composition is cured by moisture p.12, ll.6-16.
Chartrel discloses that the composition is mixed at 100 C p.31, ll.5-10, coated at 40-150 C and cured at 20-200 C p.26, ll.26-34.

However, Heusser discloses a static mixture for mixing two-component high viscosity adhesives. [0002]. The mixer allows laminar flow mixing process. Id.  Fig. 1 shows the structure of the static mixer as shown below. The two components enter via injection points A’ and B’. [0021]. The mixture is then discharged from the mixer 100 via nozzle 120. Id. 


    PNG
    media_image3.png
    686
    516
    media_image3.png
    Greyscale

When the two parts are mixed, the adhesive activates and beings to set up or harden almost immediately. See Background of the Invention of Schultz at col.1. (“In the case of an adhesive, for example, the resin is substantially inert until it is mixed with the catalyst, at which time the adhesive is 

    PNG
    media_image4.png
    809
    606
    media_image4.png
    Greyscale

It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Chartrel, and modify the system such that the prepolymer and the catalyst are supplied by different lines to a common supply line/mixer. Heusser and Schultz disclose the advantages of doing so, including premature activation and hardening within the system. This advantage is desired in the art to prevent clogging and wasted material. 

The combined references Chartrel/Heusser/Schultz teach the method as shown above. The combined references Chartrel/Heusser/Schultz comprise a static mixer. Chartrel discloses that the mixer is provided with heating means. The combined references do not disclose that the static mixers is heated by an inductive coil.
 However, Ickinger in the field of static mixers teaches that the static mixers can be heated by means of inductive heating in a direct or indirect manner. Abs. The heating is done with a coil. Abs. The advantage of the design is that it allows the heating mechanism to be versatile and have applications in many system structures. Abs. The inductive coil heating also enables uniform heating. Para.2 Machine Translation.
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Chartrel/Heusser/Schultz and heat the static mixer via the use of an inductive coil, because Ickinger teaches that it enables uniform heating which is an advantage in the art.
Note that the coil winding would be compatible with the cylindrical form of the Heusser mixer which is cylindrical. 

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chartrel et al. (WO2012/090151 A2; Chartrel) in view of Heusser (US 2003/0179648; Heusser), Schultz (US 4,756,625; Schultz), Ickinger (WO2005/053826; Ickinger), and Owen et al. (US 2014/0014683; Owen)
Chartrel discloses the method as shown above. Chartrel discloses heating the composition at a temperature between 40-150 p.26, ll. 25-35. Chartrel discloses conditioning the temperature of the composition between 20-160C prior to coating. p.8, ll. 1-5. Chartrel discloses heating at least only polymer and resins at 50-170 prior to mixing with the catalyst. p.17, ll. 24-33. 

However, Owen in the same field of adhesives discloses that heaters are utilized to several components in the system including reservoirs, manifolds, hoses, and dispensers.  [0002]. The heaters maintain the adhesive at proper adhesive viscosity and temperature. Id. 
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Chartrel and utilize the heater at the reservoir in addition to any other area of the system. Owen discloses that it is known in the art of adhesives to heat up different areas within the adhesive system to allow for proper viscosity and temperatures. 

Response to Arguments
Applicant's arguments filed December 22, 2020 have been fully considered but they are not persuasive.

Applicant argues that the combined reference fail to disclose an olive-shaped part as claimed. pp.7-8.
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." See MPEP 2111. The meaning given to a claim term must be consistent with the ordinary and customary meaning of the term (unless the term has been given a special definition in the specification), and must be consistent with the use of the claim term in the specification and drawings. Id.


    PNG
    media_image5.png
    515
    350
    media_image5.png
    Greyscale


Applicant argue that Heusser requires mix-resistant strands and therefore not analogous to combine with Chartrel. p.8. 
In response to applicant's argument that Heusser is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  
The term "mix-resistant flow thread", which is termed a "mix resistant strand" in the following, relates to the phenomenon that there are flow threads which, comprising only one of the components to be mixed, run through the mixer structure and in this connection undergo practically no blending, or only insufficient blending, with adjacent flow threads. Heusser at [0002]. Heusser then describes that his Mix-resistant strands can be associated with these sections which are offset transversely with respect to one another such that none of these strands forms a continuation to one respective mix-resistant strand which occurs in an adjacent section.” [0006] (bolded for emphasis); see also [0025] (“Mix-resistant strands, which result in the sections having the structure Q, are resolved, or at least transversely dislocated”). Based on the foregoing, it is clear that Heusser desires complete mix of the components by resolving the mix-resistant strands.
Both Chartrel, Heusser, and the instant application all desire a mixed composition that is applied by nozzle. Heusser discloses its invention prevents mix-resistant strands to achieve the desired nozzle applied product. 

Applicant argues that Chartrel requires mixing the resin and the silane-containing polymer at 70C followed by introduction of the catalyst and increasing to 100C before being conveyed to the nozzle. p.8. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Based on the disclosure and teachings of the prior art, it is understood that the first line can comprise the silylated polymer and tackifying resin, and the second line can comprise the cross-linking catalyst composition.  See above, see e.g. p.3 of Non-Final filed September 30, 2020. In addition, the combined references Chartrel/Heusser/Schultz/Ickinger disclose heating the static mixer. See above, see 

Applicant argues that Heusser is non analogous art because it mentions the use of 2-component adhesives and not the particular adhesive of Chartrel. pp.8-9.
The examiner notes that all the references of record deal with the issue/problem of mixing adhesives having two components.  Examiner notes that this is one of the important issues/problems that applicant is concerned with. As set forth or detailed in KSR v. Teleflex, 

The first error of the Court of Appeals in this case was to foreclose this reasoning by holding that courts and patent examiners should look only to the problem the patentee was trying to solve.  119 Fed. Appx. at 288.  The Court of Appeals failed to recognize that the problem motivating the patentee may be only one of many addressed by the patent's subject matter.  The question is not whether the combination was obvious to the patentee but whether the combination was obvious to a person with ordinary skill in the art.  Under the correct analysis, any need or problem known in the field of endeavor at the time of invention and addressed by the patent can provide a reason for combining the elements in the manner claimed.  

KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 at 420. Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by 
Chartrel/Heusser/Schultz discuss the problem faced by the inventor, namely mixing two-components to achieve a product that is utilized as an adhesive.
	

Applicant argues that Schultz does not disclose the laminar conditions of the mixer. p.9. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
See at least Abs. of Heusser discussing laminar flow.

Applicant argues that Schultz is not analogous because the polymer of Chartrel crosslinks with humidity and only promotes the crosslinking reaction. p.9.
Please see above regarding non-analogous art, particularly KSR above. Furthermore, as noted in the rejection, by applying the crosslinking agent as close as possible to deposition, any non-promotion of premature crosslinking would be advantageous. Thus preventing premature activation and hardening within the system. The combined references would desire this to prevent clogging and or wasted material.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO W TSCHEN whose telephone number is (571)270-3824.  The examiner can normally be reached on M-Th: 9-4, F: 9-8 (PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FRANCISCO TSCHEN
Primary Examiner
Art Unit 1712



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712